Citation Nr: 0825667	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  07-32 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional tutorial assistance benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to 
February 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Education Center at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's request for 
tutorial assistance benefits.  The RO subsequently granted a 
total of $400 in tutorial assistance benefits, which was less 
than the veteran's initial request for $640.


FINDINGS OF FACT

The veteran has already received the maximum amount of 
tutorial assistance benefits permitted under the law.


CONCLUSION OF LAW

The criteria for additional tutorial assistance benefits 
under Chapter 30, Title 38, United States Code, are not met.  
38 U.S.C.A. § 3492 (West 2002); 38 C.F.R. 
§ 21.4236 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that the 
veteran's claim of entitlement to additional tutorial 
assistance benefits under Chapter 30 must be denied as a 
matter of law.  In VAOPGCPREC 5-2004, VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the United States Court of Appeals for 
Veterans 


Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Consequently, further discussion of the VCAA is not 
required.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The applicable statute, 38 U.S.C.A. § 3492(a), provides that 
the Secretary may approve individualized tutorial assistance 
for an eligible veteran who is (1) enrolled in and pursuing a 
postsecondary course of education on a half-time or more 
basis at an education institution; and (2) has a deficiency 
in a subject required as a part of, or which is prerequisite 
to, or which is indispensable to the satisfactory pursuit of, 
an approved program of education, if such assistance is 
necessary for the veteran to successfully complete such 
program.

The Secretary shall pay to a veteran who meets the above 
requirements, in addition to the educational assistance 
allowance provided in section 3482, the cost of tutorial 
assistance in an amount not to exceed $100 per month, for a 
maximum of twelve months, or until a maximum of $1,200 is 
reached, upon certification by the educational institution 
that (1) the individualized tutorial assistance is essential 
to correct a deficiency in a subject required as a part of, 
or which is prerequisite to, or which is indispensable to the 
satisfactory pursuit of, an approved program of education; 
(2) the tutor chosen to perform such assistance is qualified 
and is not the 


eligible veteran's parent, spouse, child, brother, or sister; 
and (3) the charges for such assistance do not exceed the 
customary charges for such tutorial assistance.  38 U.S.C.A. 
§ 3492(b); see also 38 C.F.R. § 21.4236.

In this case, the veteran's claim for tutorial assistance 
benefits was initially denied on the basis that the benefits 
were not for a subject that was deemed to be required, 
prerequisite to, or indispensable for the successful 
completion of the program.  Specifically, the veteran sought 
tutorial assistance for a foreign language for the period 
from January to April 2007, and the school certified that the 
veteran was pursuing a degree in psychology.  However, the 
school subsequently certified that students were required to 
complete a course in a second language in order to graduate.  
Accordingly, the veteran was awarded $400 in tutorial 
assistance benefits, which reflected $100 per month for the 
January to April 2007 period.  Inasmuch as the veteran had 
claimed a total of $640 in tutorial assistance, this was 
considered only a partial grant of the benefits sought on 
appeal.

As stated above, the law mandates a maximum of $100 per month 
of tutorial assistance benefits.  The record does not 
reflect, nor does the veteran contend, that there was 
additional period(s) beyond the January to April 2007 period 
where tutorial services were received for the foreign 
language or any other course deemed to a required, 
prerequisite, and/or indispensible course of study.  Rather, 
the veteran's contentions appear to relate to the basis of 
the initial denial of any tutorial assistance benefits.  
Consequently, the Board must conclude that the veteran has 
received the maximum amount of tutorial assistance benefits 
available under the law in this case.

In view of the foregoing, there is no legal authority for the 
Board to award additional tutorial assistance benefits in 
this case.  Where the law and not the evidence is dispositive 
of the issue before the Board, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal is denied.




ORDER

Entitlement to additional tutorial assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


